DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flame-shaped retaining plate (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Figure 4 shows a rectangular plate with a plurality of flame-shaped holes 31. The plate 30 is NOT flame shaped.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is unclear how the light-reflecting beam is fitted on a rotating shaft. It is unclear if the light reflective device is fitted on a rotating shaft?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asofsky et al. (Asofsky), US Patent Application Publication 20100229849 in view of Tao et al., US Patent Application Publication 2017/0261212.
	Regarding clam 1, Asofsky et al. teaches a screenless simulated flame projection system comprising a housing (fireplace) with the standalone screenless flame projection device 10 removably placed into the fireplace 80 by seating the device 10 on the floor of the hearth 82 of the firebox 84. The device taught by Asosky comprising the housing (fireplace) 80, a main control board 70, a flame processing device 38, a simulated wood 50, a light-emitting device 30, a light-reflecting device 34, and simulated bricks (see back wall figure 2) 84; a front of the housing being recessed to form an accommodating chamber (figure 2), the main control board 70 being disposed inside the housing (controller 70 on side of flame projection device 10, the flame projection device is placed within the housing (fireplace) 80); the flame processing device 38 being disposed at a bottom of the accommodating chamber and located in front of a rear inner wall 86 of the accommodating chamber; the simulated wood 50 being disposed at the bottom of the accommodating chamber and located in front of the flame processing device 38, the simulated wood 50 extending obliquely rearward and upward, a top of the simulated wood 50 being connected to a top of the flame processing device 38, a gap being defined between the simulated wood 50 and the rear inner wall 86 of the accommodating chamber as well as between the flame processing device 38 and the rear inner wall 86 of the accommodating chamber, the housing 80 having a mounting cavity surrounded by the simulated wood 50, the flame processing device 38 and an inner bottom surface 82 of the accommodating chamber; the light-emitting device 30 and the light-reflecting device 34 being disposed in the mounting cavity; the light-emitting device 30 being located under the flame processing device 34, the light-emitting device 30 being electrically connected to the main control board 70 (¶0027); the light-reflecting device 34 being located obliquely above the light-emitting device 30 and in front of the flame processing device 38, the light-reflecting device 34 being connected to the main control board 70 (the controller 70 controls the flame projection device); the simulated bricks (¶0030) being attached to the inner wall of the accommodating chamber.
 	
    PNG
    media_image1.png
    292
    524
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    437
    510
    media_image2.png
    Greyscale


	Asofsky does not teach the accommodating chamber having an opening covered with a transparent front door.
	Tao teaches an electric fireplace with a set of glass doors 26.

    PNG
    media_image3.png
    283
    365
    media_image3.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the f
	Regarding claim 3, Asofsky teaches a control panel 70. However, Asofsky does not teach the control panel on the upper right corner of the front of the housing. Tao teaches an electric fireplace with a main control board 54 is connected with a control panel 68, and the control panel 68 is exposed at an upper right corner of the front of the housing.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the control panel of the fireplace taught by Asofsky in the upper right corner as taught by Tao as a matter of design since the location of the control panel does not affect the operation of the fireplace. 

	
Regarding claim 5, Asofsky teaches the light-emitting device 30 is an LED light source that illuminates forward and upward. (¶0024).
Regarding claim 6, Asofsky teaches the light-reflecting device 34 includes a light-reflecting beam and a mechanical device, the light-reflecting device 34 is fitted on a rotating shaft (spindle) 36, the mechanical device is disposed on the housing and connected to one end of the rotating shaft, the mechanical device drives the light-reflecting device to rotate through the rotating shaft, and the mechanical device is connected to the main control board. Asofsky does not specifically teach the mechanical device is a motor. Asofsky does teach a mechanical device for rotating the spindle 36. (¶0019 and 0024). However, the examiner takes OFFICIAL NOTICE that a motor for rotating a spindle is old and well known in the art and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as a conventional means to rotate a spindle.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Asofsky et al. (Asofsky), US Patent Application Publication 20100229849 in view of Tao et al., US Patent Application Publication 2017/0261212 as applied to claim 1 above and in further view of Lu, US 20160169528.
Regarding claim 4, Asofsky teaches a flame processing device comprising a flame cutout panel 38 made of a panel of light-blocking material having one or more portions therein cut out in the pattern of flames as shown in FIG. 4. Asofsky does not teach the flame processing device extending obliquely forward and upward. Lu teaches an electric fireplace with a flame processing device extending obliquely forward and upward. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the flame processing device taught by Asofsky extending obliquely forward and upward as taught by Lu to provide a means to project the simulated flame shapes onto the image screen.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asofsky et al. (Asofsky), US Patent Application Publication 20100229849 in view of Tao et al., US Patent Application Publication 2017/0261212 as applied to claim 1 above and in further view of Bolduc, US Patent Application Publication 20060265986.
Asofsky does not teach the structure of the bricks.
Bolduc teaches simulated bricks 10 with a pressure sensitive adhesive 28 covered by a release paper backing 30.

    PNG
    media_image4.png
    204
    386
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the simulated bricks of the fireplace taught by Asofsky et al. of a flexible material having an adhesive back as taught by Bolduc to provide a means to selectively position the simulated brick in any desired orientation, arrangement or location.
Claims 2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Asofsky et al. (Asofsky), US Patent Application Publication 20100229849 in view of Tao et al., US Patent Application Publication 2017/0261212 as applied to claim 1 above and in further view of Crowe, US 20170328575.
Regarding claim 8, Asofsky teaches a hot air generator 40. However, the hot air generator is not positioned on the front upper portion of the housing.
Crowe  teaches an electric fireplace comprising a housing 3 having a cavity (interior volume, not labeled), the front of the housing 3 is provided with an air outlet 11, the air outlet 11 is located on the front of an upper portion of the housing 3 and communicates with the cavity; a heat generating device 21 is disposed in the cavity, the heat generating device 21 is connected to the main control board 10, and an output port (figure 2) of the heat generating device 21 faces the air outlet 11
. 
    PNG
    media_image5.png
    337
    393
    media_image5.png
    Greyscale

Since the applicant does not disclose that locating the heat generating device on the front upper portion of the housing solves any stated problem or is for any particular purpose, it appears that locating the heat generating device along any suitable location on the front of the fireplace would perform equally well. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the fireplace taught by Asofsky with a hot air generator or heat generating device positioned on the front upper portion of housing as taught by Crowe as an alternate heating location to direct heat out of the electric fireplace to heat the area located in proximity to the fireplace.
Regarding claim 9, Crowe teaches the heat generating device 21 is an electric heater, and the electric heater is fixed to a fixing plate and connected to the main control board. (See figure 2).

    PNG
    media_image6.png
    628
    395
    media_image6.png
    Greyscale

Regarding claim 10, Crowe teaches a front end of the housing has a width greater than that of a rear end of the housing, and a front end of the accommodating chamber has a width greater than that of a rear end of the accommodating chamber. (See figure 12B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the fireplace taught by Asofsky of any suitable shape as taught by Crowe as a design consideration. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA).
Regarding claim 2, Crowe teaches the upper inner wall of the accommodating chamber is provided with a light-blocking plate, and the light-blocking plate extends obliquely forward and upward. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the fireplace taught by Asofsky with the light-blocking plate extends obliquely forward and upward to provide a means to hide the components of the fireplace and increase the aesthetic appearance of the fireplace.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631